Title: To Benjamin Franklin from Pierre Vernier, 10 February 1785
From: Vernier, Pierre
To: Franklin, Benjamin


				
					Monseigneur;
					A Lyon le 10e. fevrier 1785.
				
				Je vous Supplie d’excuser la liberté que je prends de m’addresser à vous, pour vous prier de me faire la grace de m’instruire Sur ce que je dois faire à l’égard de trois Contrats ou obligations du Congrès des Etats de Pensilvanie de 1000. Dollars chacun qui m’ont été Cédés par les Sieurs Lavabre Doerner et Compe. de Paris, par acte du 9. Janvier 1781. payables avec Intérêts à la fin de l’année 1783.; J’ay écrit à Philadelphie on ne m’a rien répondu. Mr. Lavabre me dit é Paris au mois d’Aoust 1783, qu’il falloit attendre de Savoir quel parti le Congrèz prendroit pour le rembourssement de ces éffets; C’est pourquoy, comme je ne doute pas que vous n’en Soyes instruit, Je vous Supplie vouloir bien m’en faire part. Je joints icy Copie de l’acte de Céssion qui m’a été faitte des dits trois Contrats pour vous en faire connoître la nature, il me seroit très intéréssant de Savoir à quoy m’en tenir pour cet objet; En m’obligeant vous rendriés un Service très éssentiel à celui qui a l’honneur d’être avec le plus profond

Respect De Votre Excéllence; Le très humble et très Obéissant Serviteur./.
				
					Pierre VernierMarchd. Tireur d’or
				
			 
				Notation: Vernier 10 Fevr. 1785.
			